DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

              MARIE J. KRAUSE and WAYNE HOLDER,
                          Appellants,

                                    v.

           CANYON LAKES HOMEOWNERS ASSOCIATION,
                          Appellee.

                              No. 4D21-3527

                         [December 29, 2022]

  Appeal from the County Court for the Fifteenth Judicial Circuit, Palm
Beach County; Reginald R. Corlew, Judge; L.T. Case No. 50-2020-CC-
005804-XXXX-SB.

  Wayne A. Holder, Boynton Beach, pro se.

   Donna Greenspan Solomon of Solomon Appeals, Mediation &
Arbitration, Fort Lauderdale, for appellee.

PER CURIAM.

  Affirmed.

GROSS, LEVINE and CONNER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.